Case 3:18-cv-07354-WHA Document 173-19 Filed 11/21/19 Page 1 of 10




                  EXHIBIT 17
           Case 3:18-cv-07354-WHA Document 173-19 Filed 11/21/19 Page 2 of 10




                                                                        WELLS
                                                                        T AR.GO




               Attorney Fee Calculation
               Error - CIT 6214
               Executive Summary
               July 2018




                                                           Together we'll go far




   o




CONFIDENTIAL                                                       WF HERNANDEZ 00106021
         Case 3:18-cv-07354-WHA Document 173-19 Filed 11/21/19 Page 3 of 10




               Overview
               Modification guidelines are set by the investors, in this case the GSE's and Treasury, Wells Fargo is
               responsible for strict adherence to underwrite to the guidelines, any deviation to the guidelines could
               result in repurchase risk.
               One of the main factors in a modification in calculating the modification options and determining a
               customer's ability to successfully make monthly payments in the future is housing to income (HTI)
               ratio, the allowable HTI to qualify for an investor program is clearly stated in the guidelines, it is a
               exact number, there is no range or ability to deviate. No application modifications require a payment
               decrease to qualify. (details in appendix)
               Attorney fees that have been incurred due to being in foreclosure, are one of the components that
               goes into the modification calculation which include certain state maximums allowed, defined by the
               investor. Investors guidelines typically capitalized the attorney fees.
               This issue impacted customers whose loans were owned by the GSEs and evaluated for any
               modification and customers whose loans were owned by Wells Fargo and private investors and were
               evaluated for a HAMP modification. While Wells Fargo and private investors normally waive attorney's
               fees during a modification process, the US Treasury RAMP program required that attorney's fees be
               capitalized
               From April 2010 to October 2015 the Home Preservation Application (HPA) tool, among other
               underwriting processes, was intended to use a state fee matrix to ensure attorney's fees for
               foreclosure costs did not exceed a certain threshold for each state. However, HPA was incorrectly
               programmed to add the maximum allowable attorney's fees to the actual attorney's fees already
               incurred. This resulted in the capitalized amount being inflated by the maximum amount of attorney's
               fees that were allowed in that state.
               The calculation resulted in the inflated capitalized amount being added to the principal balance. When
               the revised principal balance, including the inflated capitalized amount, is amortized over the revised
               term of the loan, the payment is higher than it should have been. This caused the HTI ratio to be
               overstated, which could have resulted in the customer's modification application being denied, when it
               should have been approved (example p. 3).




  1




CONFIDENTIAL                                                                                                   WF_HERNANDEZ_00106022
           Case 3:18-cv-07354-WHA Document 173-19 Filed 11/21/19 Page 4 of 10




               Executive Summary Continued

                 For the no application modifications requiring a payment change to be eligible, due to the calculation
                 error the payment increased, causing a decline. When adjusting for the actual attorney fee's the
                 payment decreased making the customer eligible. (example p.4)
                No customers were charged fees, nor paid fees, inappropriately. This calculation error only impacted
                the modification decision. When a customer was approved for a modification, the settlement process
                (similar to a loan origination closing) recalculated the attorney's fees correctly. .
                Reviewed 194,194 customers who were denied during this time period and found 646 customers who
                denied or deemed ineligible incorrectly due to the calculation error. (prevalidation) (details on p.5)
                Remediation recommendation is built off a previous remediation in 2016 (FHA- escrow), in which the
                framework was based on Independent Foreclose Review payout structure. In addition we will offer a
                mediation option for customers. (details on p.6)

                Redacted - BEP - OCC; BEP - FRB; BEP - CFPB




                                                                                                                          2




   2




CONFIDENTIAL                                                                                           WF_HERNANDEZ_00106023
         Case 3:18-cv-07354-WHA Document 173-19 Filed 11/21/19 Page 5 of 10




           Actual Customer Example which demonstrates how the
           overstatement of attorney fee's impact outcome of decision
           Example:                                                                                                           1.   Decision with the calculation
                                                                                                                                   error had $9,669.33 in
           State - NY
                                                                                                                                   recoverable (attorney fees)
           State Fee Matrix Amount = $6,021
                                                                                                                                   included in the capitalized
           Hamp Tier 2 Program- Post Mod HTI 42% or lower                                                                          amount which was
           Recoverable Fees in system of record at time of decision = $3,648.33                                                    overstated by $6,021 due to
                                                                                                                                   adding state max allowable.
                   Amounts Capitalized in Decision                           Amount                                                This resulted in a Housing to
                                       Delinquent Interest               $33,561.99
                                                                                                                                   Income (HTI) ratio of
                                                                                                                                   42.08 %, the max allowable
                                                Deliquent Escrow         $18,967.28                                                for HAMP program was 42 %,
                                                                                                 = $3,648.33                        hence denied.
                     Attorney Fee's (recoverable expenses)                   $9,669.33           (actual» $6,021
                                                                                                                              2.   When re- calculate using the
                                                                                                 (state max)
                                                                                                                                   correct attorney fees of
                                Total amount to be capitalized            $62,198.60                                               $3,648.33 (9669.33 -$6,021
                                                                                          Decision using                           state max) the DTI is now
         Information on modification                         Decision with incorrect      actual attorney                          41.63 %, within the HAMP
                                                                 Attorney Fees                 fees         Difference             guidelines, making this an
         Pre -Mod Unpaid Principal Balance                         $289,484.19             $289,484.19                             approved loan.
         Capitalized Amount:                               O       $62,198.60-         O$56,177.6Û,            1$6021)
                                                                                                                              3.   The payment difference
         Unpaid Principal Balance (add capitalized                                                                                 between an the denial and
                                                                   $351,682.79             $345,661.79
         amount to UPB)                                                                                                            approval is $27.07 with a
         Rate:                                                        4.50%                   4.50%
                                                                                                                                   .45% change in HTI
         Term:                                                         480                      480
         Principal & Interest                                       $1,581.04               $1,553.97
         Escrow:                                                     $959.78                 $959.78
         Pricipal, Interest, Taxes, Insurance
         Housing to Income Ratio
                                                                    $2,540.82               $2,513.75          ($27.07)
                                                                                                                -0.45%    o
                                                                                                                                                               3




  3




CONFIDENTIAL                                                                                                                                 WF_HERNANDEZ_00106024
           Case 3:18-cv-07354-WHA Document 173-19 Filed 11/21/19 Page 6 of 10




               Actual Customer Example of no application modification
               Requires payment to decrease from current to qualify


                                                                                                                              1.        Decision with the calculation
               Example:                                                                                                                error had $2847 In recoverable
               State -ID                                                                                                               (attorney fees) Included in the
               State Fee Matrix Amount = $2,847                                                                                        capitalized amount which was
                                                                                                                                       overstated by $2,847 due to
               FNMA No Application Program- Payment Reduction                                                                          adding state max allowable.
               Recoverable Fees in system of record at time of decision = $0                                                           This resulted In a payment
                                                                                                                                       Increase, of $6.56 which caused
                                                                                                                                       the denial.
                     Amounts Capitalized in Decision                 Capitized Amount        Caplized Amount using
                                                                     used in Decision         actual Attorney Fees            2.       When re- calculate using the
                                             Delinquent Interest         $4,286.01                 $4,286.01                           correct attorney fees of $0 (0-
                                                                                                                                       $2,847 state max) the payment
                                                  Deliquent Escrow       $1,239.41                 $1,239.41                           decreases by $6.47, meets the
                                                                                                                                       requirement of no application
                         Attorney Fees (recoverable expenses)                           ¡1                                             modification.
                                                                         $2,847.00                  $0.00

                                  Total amount to be capitalized         $8,372.42                 $5,525.42

                                                                                             Decision with incorrect     Decision using actual
           Information on modification                               Pre Modification
                                                                                                 Attorney Fees                 attorney fees         Variance
           Pre-Mod Unpaid Principal Balance                            $172,163.68                $172,163.68                  $172,163.68
                                                                                                                       ¡¡¡-
           Capitalized Amount:                                               -                     $8,372.42                       $5,525.42
           Unpaid Principal Balance (add capitalized amount
                                                                                         U                             V                                 ($2847)

                                                                             -                   $180,536.10                   $177,689.10
           to UPB)
           Rate:                                                          2.75%                     4.625%                         4.625%
           Term:                                                            279                       480                            480
           Principal & Interest                                                                                                                          ($6.47)
                                                                         $819.63 O                                      Iv
           Escrow:                                                       $160.68                   $160.68                         $160.68
           Pricipal, Interest, Taxes, Insurance                          $980.31                   $986.87                         $973.84               ($6.47)
                                                                                                                                                                         4




   4




CONFIDENTIAL                                                                                                                                         WF_HERNANDEZ_00106025
         Case 3:18-cv-07354-WHA Document 173-19 Filed 11/21/19 Page 7 of 10



                                 Details on the 646 Customers
                   Of the 646 customers there are two types of modifications:
                   -    255 Customer completed an application (engaged with WF) and were denied due to the calculation error

                   -    391 customers who were eligible to received a GSE no application solicitation but didn't due to the calculation error.
                        This a GSE program where if a customer Is delinquent and meets certain criteria a modification offer is sent to them
                        unsolicited. In these cases the customer was deemed not eligible and did not receive the offer.

                   There are 5 categories in which a customer falls into: completed foreclosure, completed liquidation,
                   paid in full, service transferred and still current active mortgage with WF

                                                                                                         No
                                                                                       Completed
                                                                                                     Application
                                                                                                     Appli
                                         Decline Due to Cakulatlo    Error             Application                    Taal
                                                                                                     Modification
                                                                                         Reviews
                                                                                                      Reviewss
                                         Completed Foreclosure                             113           265           378
                                         Completed Liquidation`                            46            24            70
                                         Paid in Full                                       30           54            84
                                         Service Transferred                               27            24            51
                                        Active Accounts"                                    39           24            63
                                        Total Denied or Ineligible                         255           581           646
                                         ' ladudes Short Sales and Deeds in Lieu of Foreclosure                     Data subject t to final LOB and WFAS validation
                                         " Forec usure Holds in pace

               % of loans by investor
               -       81% GSE (Fannie /Freddie)

               -       17% private loans (typically WF services these like owned asset, however they were eligible for Treasury HAMP
                       program during this time

               -       2% owned asset, customers who were eligible for the Treasury Hamp Program

               Of the 646 loans the average changes when correcting the error are:
               -       $21.75 payment change

               -       1.30a /o HT! change

                       $4,325 overstatement of attorney fee                                                                                                           5




  5




CONFIDENTIAL                                                                                                                                                 WF_HERNANDEZ_00106026
           Case 3:18-cv-07354-WHA Document 173-19 Filed 11/21/19 Page 8 of 10



                             Remediation Recommendation

                The remediation recommendation is based off of a similar remediation in 2016, FHA -Escrow, in which:

                     The Independent Foreclosure Review used in the National Mortgage Settlement provided a relative
                     starting point which was approved by regulators and industry standard.

                     Recognizing the housing market had changed significant since 2012, an accelerator was added to the IFR
                     payouts

                Remediation Amounts:

                -    $15,000 for customers that ended in foreclose sale, completed a short sale or deed in lieu of foreclosure
                     or service transferred and ended in same status. ($6,000 in IFR)
                -    $5,000 for customers that paid in full. ($2,000 in IFR)
                    Customers who are still active will be offered modification with terms they should have received at time of
                    incorrect decision. If the customer accepts the modification, we will adjust their account to lower their
                    principal balance to the same point it would have been if the modification had been approved.
                Customers credit reporting and tax implications will be reviewed and corrected.

                Customers who are no longer active will be offered a mediation option.
                $10M accrual booked in June, 2018




                                                                                                                                  6




   6




CONFIDENTIAL                                                                                                   WF_HERNANDEZ_00106027
         Case 3:18-cv-07354-WHA Document 173-19 Filed 11/21/19 Page 9 of 10




               Appendix




                                                                         7




  7




CONFIDENTIAL                                                    WF_HERNANDEZ_00106028
          Case 3:18-cv-07354-WHA Document 173-19 Filed 11/21/19 Page 10 of 10




               Program Requirements


                          Investor                    Program Name             Housing to Income Ratio or Payment Reduction Requirements
                       Fannie/ Freddie           No application modification                   Requires a payment reduction
                           Freddie                      FHLMC Mod                             HTI has to be > 10% and <55%
                           FNMA                       FNMA New Mod                            HTI has to be > 10% and < 55%
               FNMA/Freddie /Bank and Private           Hamp Tier 1                                    HTI of 31%
               FNMA/ Freddie /Bank and Private          Hamp Tier 2                               HTI between 25 %-42%
                      Bank and Private           Non Hamp Bank and Private           HTI based on income level one of 31% / 34 %/ 38%
                      Bank and Private                Cap to Reinstate                               HTI of 38% or less




                                                                                                                                           8




   8




CONFIDENTIAL                                                                                                             WF HERNANDEZ 00106029
